Exhibit 10.1

 

March 6, 2012

 

LPATH, INC.

SUBSCRIPTION AGREEMENT

 

Lpath, Inc.

4025 Sorrento Valley Blvd.

San Diego, CA 92121

 

Ladies and Gentlemen:

 

The undersigned (the “Investor”) hereby confirms its agreement with Lpath, Inc.,
a Nevada corporation (the “Company”), as follows:

 

1.                                       This Subscription Agreement, including
the Terms and Conditions for Purchase of Units attached hereto as Annex I
(collectively, this “Agreement”) is made as of the date set forth below between
the Company and the Investor.

 

2.                                       The Company has authorized the sale and
issuance to certain investors of up to an aggregate of 12,358,667 units (the
“Units”), subject to adjustment by the Company’s Board of Directors or a
committee thereof, with each Unit consisting of: (i) one share (the “Share,”
collectively, the “Shares “) of its Class A common stock, par value $0.001 per
share (the “Common Stock”), and (ii) 0.5 of a warrant (the “Warrant ,”
collectively, the “Warrants”) to purchase one share of Common Stock (and the
fractional amount being the “Warrant Ratio”), in substantially the form attached
hereto as Exhibit B, for a purchase price of $0.75 per Unit (the “Purchase
Price”).  Units will not be issued or certificated and will not trade on any
exchange or be listed for quotation on any market.  The Shares and Warrants are
immediately separable and will be issued separately.  The shares of Common Stock
issuable upon exercise of the Warrants are referred to herein as the “Warrant
Shares” and, together with the Units, the Shares and the Warrants, are referred
to herein as the “Securities”).

 

3.                                       The offering and sale of the Units (the
“Offering”) are being made pursuant to: (a) an effective Registration Statement
on Form S-1, No. 333-178352 (the “Registration Statement”) filed by the Company
with the Securities and Exchange Commission (the “Commission”), including the
Preliminary Prospectus contained therein (the “Preliminary Prospectus”), (b) if
applicable, certain “free writing prospectuses” (as that term is defined in
Rule 405 under the Securities Act of 1933, as amended (the “Act”)), that have
been or will be filed, if required, with the Commission and delivered to the
Investor on or prior to the date hereof (the “Issuer Free Writing Prospectus”),
containing certain supplemental information regarding the Securities, the terms
of the Offering and the Company and (c) a final Prospectus (the “Prospectus”)
containing certain supplemental information regarding the Securities and terms
of the Offering that will be filed with the Commission and delivered to the
Investor (or made available to the Investor by the filing by the Company of an
electronic version thereof with the Commission).

 

4.                                       The Company and the Investor agree that
the Investor will purchase from the

 

1

--------------------------------------------------------------------------------


 

Company and the Company will issue and sell to the Investor the Units set forth
below for the aggregate purchase price set forth below.  The Units shall be
purchased pursuant to the Terms and Conditions for Purchase of Units attached
hereto as Annex I and incorporated herein by this reference as if fully set
forth herein.  The Investor acknowledges that the Offering is not being
underwritten by Morgan Joseph TriArtisan LLC or Summer Street Research Partners,
the placement agents for the Offering (the “Placement Agents”), and that there
is no minimum offering amount.

 

5.             The manner of settlement of the Shares included in the Units
purchased by the Investor shall be determined by such Investor as follows (check
one):

 

o                                    A.            Delivery by crediting the
account of the Investor’s prime broker (as specified by such Investor on
Exhibit A annexed hereto) with the Depository Trust Company (“DTC”) through its
Deposit/Withdrawal At Custodian (“DWAC”) system, whereby Investor’s prime broker
shall initiate a DWAC transaction on the Closing Date (as defined on Annex I
hereto) using its DTC participant identification number, and released by Nevada
Agency and Transfer Company, the Company’s transfer agent (the “Transfer
Agent”), at the Company’s direction.  NO LATER THAN ONE (1) BUSINESS DAY AFTER
THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND THE COMPANY, THE INVESTOR
SHALL:

 

(I)                                    DIRECT THE BROKER-DEALER AT WHICH THE
ACCOUNT OR ACCOUNTS TO BE CREDITED WITH THE SHARES ARE MAINTAINED TO SET UP A
DWAC INSTRUCTING THE TRANSFER AGENT TO CREDIT SUCH ACCOUNT OR ACCOUNTS WITH THE
SHARES, AND

 

(II)                                REMIT BY WIRE TRANSFER THE AMOUNT OF FUNDS
EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE UNITS BEING PURCHASED BY THE
INVESTOR TO THE FOLLOWING ACCOUNT:

 

[Account information to be provided under separate cover]

 

— OR —

 

o                                    B.            Delivery versus payment
(“DVP”) through DTC (i.e., on the Closing  Date, the Company shall deliver the
Shares registered in the Investor’s name and address as set forth below and
released by the Transfer Agent to the Investor through DTC at the Closing
directly to the account(s) at the Placement Agent identified by the Investor;
upon receipt of such Shares, such Placement Agent shall promptly electronically
deliver such Shares to the Investor, and simultaneously therewith payment shall
be made by the Placement Agent by wire transfer to the Company).  NO LATER THAN
ONE (1) BUSINESS DAY AFTER THE EXECUTION OF THIS AGREEMENT BY THE INVESTOR AND
THE COMPANY, THE INVESTOR SHALL:

 

2

--------------------------------------------------------------------------------


 

(I)                                    NOTIFY THE PLACEMENT AGENT OF THE ACCOUNT
OR ACCOUNTS AT THE PLACEMENT AGENT TO BE CREDITED WITH THE SHARES BEING
PURCHASED BY SUCH INVESTOR, AND

 

(II)                                CONFIRM THAT THE ACCOUNT OR ACCOUNTS AT THE
PLACEMENT AGENT TO BE CREDITED WITH THE SHARES BEING PURCHASED BY THE INVESTOR
HAVE A MINIMUM BALANCE EQUAL TO THE AGGREGATE PURCHASE PRICE FOR THE UNITS BEING
PURCHASED BY THE INVESTOR.

 

IT IS THE INVESTOR’S RESPONSIBILITY TO: (A) MAKE THE NECESSARY WIRE TRANSFER OR
CONFIRM THE PROPER ACCOUNT BALANCE IN A TIMELY MANNER AND (B) ARRANGE FOR
SETTLEMENT BY WAY OF DWAC OR DVP IN A TIMELY MANNER.

 

IF THE INVESTOR DOES NOT DELIVER THE AGGREGATE PURCHASE PRICE FOR THE UNITS OR
DOES NOT MAKE PROPER ARRANGEMENTS FOR SETTLEMENT IN A TIMELY MANNER, THE SHARES
AND WARRANTS MAY NOT BE DELIVERED AT CLOSING TO THE INVESTOR OR THE INVESTOR
MAY BE EXCLUDED FROM THE CLOSING ALTOGETHER, AT THE COMPANY’S DISCRETION .

 

6.             The executed Warrant shall be delivered to the Investor by mail
to the address set forth on the signature page of this Subscription Agreement.

 

7.             The Investor represents that, except as set forth below: (a) it
has had no position, office or other material relationship within the past three
years with the Company or persons known to it to be affiliates of the Company,
(b) it is not a member of the Financial Industry Regulatory Authority, Inc.
(“FINRA”) or an Associated Person (as such term is defined under FINRA’s NASD
Membership and Registration Rules Section 1011) as of the Closing, and
(c) neither the Investor nor any group of Investors (as identified in a public
filing made with the Commission) of which the Investor is a part in connection
with the Offering of the Units, acquired, or obtained the right to acquire, 20%
or more of the Common Stock (or securities convertible into or exercisable for
Common Stock) or the voting power of the Company on a post-transaction basis.

 

Exceptions:

 

(Please provide a listing of exceptions to the foregoing representations.  If no
exceptions, write “none.”  If left blank, response will be deemed to be “none.”)

 

8.             The Investor represents that it has received (or otherwise had
made available to it by the filing by the Company of an electronic version
thereof with the Commission) the Preliminary Prospectus which is a part of the
Company’s Registration Statement, the documents incorporated by reference
therein and any free writing prospectus (collectively, the “Disclosure
Package”), prior to or in connection with the receipt of this Agreement.  The
Investor

 

3

--------------------------------------------------------------------------------


 

acknowledges that, prior to the delivery of this Agreement to the Company, the
Investor will receive certain additional information regarding the Offering,
including pricing information (the “Offering Information”).  Such information
may be provided to the Investor by any means permitted under the Act, including
the Prospectus, a free writing prospectus and oral communications.

 

9.             No offer by the Investor to buy Units will be accepted and no
part of the Purchase Price will be delivered to the Company until the Investor
has received the Offering Information and the Company has accepted such offer by
countersigning a copy of this Agreement, and any such offer may be withdrawn or
revoked, without obligation or commitment of any kind, at any time prior to the
Company (or a Placement Agent on behalf of the Company) sending (orally, in
writing or by electronic mail) notice of its acceptance of such offer.  An
indication of interest will involve no obligation or commitment of any kind
until the Investor has been delivered the Offering Information and this
Agreement is accepted and countersigned by or on behalf of the Company.  The
Investor understands and agrees that the Company, in its sole discretion,
reserves the right to accept or reject this subscription for Units, in whole or
in part.

 

10.           The Company acknowledges that the only material, non-public
information relating to the Company it has provided to the Investor in
connection with the Offering prior to the date hereof is the existence of the
Offering.

 

[Signature Page Follows]

 

4

--------------------------------------------------------------------------------


 

Number of Units:

Purchase Price Per Unit: $0.75

Aggregate Purchase Price: $

 

Please confirm that the foregoing correctly sets forth the agreement between us
by signing in the space provided below for that purpose.

 

Dated as of: March 6, 2012

 

 

 

INVESTOR:

 

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Agreed and Accepted

this 6th day of March, 2012:

 

LPATH, INC.

 

 

By:

 

 

 

Name:

 

Title:

 

5

--------------------------------------------------------------------------------


 

ANNEX I

 

TERMS AND CONDITIONS FOR PURCHASE OF UNITS

 

Capitalized terms used but not defined on this Annex I shall have the meanings
ascribed to such terms in the Subscription Agreement to which this Annex is
attached.

 

1.             Authorization and Sale of the Units.  Subject to the terms and
conditions of this Agreement, the Company has authorized the sale of the Units.

 

2.             Agreement to Sell and Purchase the Units; Placement Agents.

 

2.1          At the Closing (as defined in Section 3.1), the Company will sell
to the Investor, and the Investor will purchase from the Company, upon the terms
and conditions set forth herein, the number of Units set forth on the last
page of the Agreement to which these Terms and Conditions for Purchase of Units
are attached as Annex I (the “Signature Page”) for the aggregate purchase price
therefor set forth on the Signature Page.

 

2.2          The Company proposes to enter into substantially this same form of
Subscription Agreement with certain other investors (the “Other Investors”) and
expects to complete sales of Units to them.  The Investor and the Other
Investors are hereinafter sometimes collectively referred to as the “Investors,”
and this Agreement and the Subscription Agreements executed by the Other
Investors are hereinafter sometimes collectively referred to as the
“Agreements.”

 

2.3          Investor acknowledges that the Company has agreed to pay Morgan
Joseph TriArtisan LLC and Summer Street Research Partners (the “Placement
Agents”) a placement fee in respect of the sale of Units to the Investor.

 

2.4          The Company has entered into a Placement Agent Agreement, dated
March 6, 2012 (the “Placement Agreement”), with the Placement Agents that
contains certain representations, warranties, covenants and agreements of the
Company, each of which may be relied upon by the Investor as if fully set forth
herein.  It is specifically agreed that Investor shall be a third party
beneficiary of all such representations, warranties, covenants and agreements of
the Company.

 

3.             Closing and Delivery of the Shares, Warrants and Funds.

 

3.1          Closing.  The completion of the purchase and sale of the Units (the
“Closing”) shall occur at a place and time (the “Closing Date”) to be specified
by the Company and the Placement Agents, and of which the Investors will be
notified in advance by the Placement Agents, in accordance with Rule 15c6-1
promulgated under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).  At the Closing: (a) the Company shall cause the Transfer Agent to
deliver to the Investor the number of Shares set forth on the Signature
Page registered in the name of the Investor or, if so indicated on the Investor
Questionnaire attached hereto as Exhibit A, in the name of a nominee designated
by the Investor, (b) the Company shall

 

--------------------------------------------------------------------------------


 

mail an executed Warrant for the number of Warrant Shares set forth on the
Signature Page to the Investor, registered in such name and sent to such address
as specified by the Investor and (c) the aggregate purchase price for the Units
being purchased by the Investor will be delivered by or on behalf of the
Investor to the Company.

 

3.2          Conditions to the Obligations of the Parties.

 

(a)           Conditions to the Company’s Obligations.  The Company’s obligation
to issue and sell the Units to the Investor shall be subject to: (i) the receipt
by the Company of the purchase price for the Units being purchased hereunder as
set forth on the Signature Page and (ii) the accuracy of the representations and
warranties made by the Investor and the fulfillment of those undertakings of the
Investor to be fulfilled prior to the Closing Date.

 

(b)           Conditions to the Investor’s Obligations.  The Investor’s
obligation to purchase the Units will be subject to the accuracy of the
representations and warranties made by the Company and the fulfillment of those
undertakings of the Company to be fulfilled prior to the Closing Date, including
without limitation, those contained in the Placement Agreement, and to the
condition that the Placement Agents shall not have: (i) terminated the Placement
Agreement pursuant to the terms thereof or (ii) determined that the conditions
to the closing in the Placement Agreement have not been satisfied.  The
Investor’s obligations are expressly not conditioned on the purchase by any or
all of the Other Investors of the Units that they have agreed to purchase from
the Company.  The Investor understands and agrees that, in the event that the
Placement Agents in their sole discretion determine that the conditions to
closing in the Placement Agreement have not been satisfied or if the Placement
Agreement may be terminated for any other reason permitted by the Placement
Agreement, then the Placement Agents may, but shall not be obligated to,
terminate the Placement Agreement, which shall have the effect of terminating
this Subscription Agreement pursuant to Section 14 below.

 

3.3          Delivery of Funds.

 

(a)             DWAC Delivery.  If the Investor elects to settle the Shares
purchased by such Investor through DTC’s Deposit/Withdrawal at Custodian
(“DWAC”) delivery system, no later than one (1) business day after the execution
of this Agreement by the Investor and the Company, the Investor shall remit to
the Company by wire transfer the amount of funds equal to the aggregate purchase
price for the Units being purchased by the Investor to the following account:

 

[Account information to be provided under separate cover]

 

The Investor acknowledges and agrees that no minimum amount is required to be
raised in order for the Company and the Placement Agents to close the Offering.

 

(b)           Delivery Versus Payment through The Depository Trust Company.  If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
confirm that the account or accounts at a

 

--------------------------------------------------------------------------------


 

Placement Agent to be credited with the Units being purchased by the Investor
have a minimum balance equal to the aggregate purchase price for the Units being
purchased by the Investor.

 

3.4          Delivery of Shares.

 

(a)           DWAC Delivery.  If the Investor elects to settle the Shares
purchased by such Investor through DTC’s DWAC delivery system, no later than one
(1) business day after the execution of this Agreement by the Investor and the
Company, the Investor shall direct the broker-dealer at which the account or
accounts to be credited with the Shares being purchased by such Investor are
maintained, which broker/dealer shall be a DTC participant, to set up a DWAC
instructing Nevada Agency and Transfer Company, the Company’s transfer agent
(the “Transfer Agent”), to credit such account or accounts with the Shares. 
Such DWAC instruction shall indicate the settlement date for the deposit of the
Shares, which date shall be provided to the Investor by the Placement Agents. 
At the Closing, the Company shall direct the Transfer Agent to credit the
Investor’s account or accounts with the Shares pursuant to the information
contained in the DWAC.

 

(b)           Delivery Versus Payment through The Depository Trust Company.  If
the Investor elects to settle the Shares purchased by such Investor by delivery
versus payment through DTC, no later than one (1) business day after the
execution of this Agreement by the Investor and the Company, the Investor shall
notify a Placement Agent of the account or accounts at such Placement Agent to
be credited with the Shares being purchased by such Investor.  On the Closing
Date, the Company shall deliver the Shares to the Investor through DTC directly
to the account(s) at such Placement Agent identified by Investor and
simultaneously therewith payment shall be made by such Placement Agent by wire
transfer to the Company.

 

4.             Representations, Warranties and Covenants of the Investor.

 

The Investor acknowledges, represents and warrants to, and agrees with, the
Company and the Placement Agents that:

 

4.1          The Investor: (a) is knowledgeable, sophisticated and experienced
in making, and is qualified to make decisions with respect to, investments in
shares presenting an investment decision like that involved in the purchase of
the Securities, including investments in securities issued by the Company and
investments in comparable companies, (b) has answered all questions on the
Signature Page and the Investor Questionnaire and the answers thereto are true
and correct as of the date hereof and will be true and correct as of the Closing
Date and (c) in connection with its decision to purchase the number of Units set
forth on the Signature Page, has received and is relying only upon the
Disclosure Package and the documents incorporated by reference therein and the
Offering Information.

 

4.2          (a)  The Investor acknowledges that no action has been or will be
taken in any jurisdiction outside the United States by the Company or the
Placement Agents that would permit an offering of the Units, or possession or
distribution of offering materials in connection with the issue of the
Securities in any jurisdiction outside the United States where action for that

 

--------------------------------------------------------------------------------


 

purpose is required, (b) if the Investor is outside the United States, it will
comply with all applicable laws and regulations in each foreign jurisdiction in
which it purchases, offers, sells or delivers Securities or has in its
possession or distributes any offering material, in all cases at its own expense
and (c) the Placement Agents are not authorized to make and have not made any
representation, disclosure or use of any information in connection with the
issue, placement, purchase and sale of the Securities, except as set forth or
incorporated by reference in the Disclosure Package or the Prospectus or any
free writing prospectus.

 

4.3          (a)  The Investor is either an individual or an entity duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization and has full right, power, authority and
capacity to enter into this Agreement and to consummate the transactions
contemplated hereby and has taken all necessary action to authorize the
execution, delivery and performance of this Agreement, and (b) this Agreement
constitutes a valid and binding obligation of the Investor enforceable against
the Investor in accordance with its terms, except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting creditors’ and contracting parties’ rights generally and
except as enforceability may be subject to general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law) and except as to the enforceability of any rights to
indemnification or contribution that may be violative of the public policy
underlying any law, rule or regulation (including any federal or state
securities law, rule or regulation).  The Investor’s execution, delivery and
performance of this Agreement and the consummation by it of the transactions
contemplated hereby do not and will not (i) conflict with or violate any
provision of the Investor’s certificate or articles of incorporation, bylaws or
other organizational or charter documents, or (ii) conflict with or result in a
violation of any law, rule, regulation, order, judgment, injunction, decree or
other restriction of any court or governmental authority to which the Investor
is subject (including federal and state securities laws and regulations), or by
which any property or asset of the Investor is bound or affected.

 

4.4          The Investor understands that nothing in this Agreement, the
Prospectus, the Disclosure Package, the Offering Information or any other
materials presented to the Investor in connection with the purchase and sale of
the Units constitutes legal, tax or investment advice. The Investor has
consulted such legal, tax and investment advisors and made such investigation as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of Units.  The Investor also understands that there is no
established public trading market for the Warrants being offered in the
Offering, and that the Company does not expect such a market to develop.  In
addition, the Company does not intend to apply for listing the Warrants on any
securities exchange or other trading market.  Without an active market, the
liquidity of the Warrants will be limited.

 

4.5          Since the date on which a Placement Agent first contacted the
Investor about the Offering, the Investor has not disclosed any information
regarding the Offering to any third parties (other than its legal, accounting
and other advisors who are bound by agreements or duties of confidentiality) and
has not engaged in any purchases or sales involving the securities of the
Company (including, without limitation, any Short Sales involving the Company’s
securities).  The Investor covenants that it will not engage in any purchases or
sales involving the securities of the Company (including Short Sales) prior to
the time that the transactions

 

--------------------------------------------------------------------------------


 

contemplated by this Agreement are publicly disclosed.  The Investor agrees that
it will not use any of the Securities acquired pursuant to this Agreement to
cover any short position in the Common Stock if doing so would be in violation
of applicable securities laws.  For purposes hereof, “Short Sales” include,
without limitation, all “short sales” as defined in Rule 200 promulgated under
Regulation SHO under the Exchange Act, whether or not against the box, and all
types of direct and indirect stock pledges, forward sales contracts, options,
puts, calls, short sales, swaps, “put equivalent positions” (as defined in
Rule 16a-1(h) under the Exchange Act) and similar arrangements (including on a
total return basis), and sales and other transactions through non-US broker
dealers or foreign regulated brokers.

 

5.             Survival of Representations, Warranties and Agreements; Third
Party Beneficiary.  Notwithstanding any investigation made by any party to this
Agreement or by the Placement Agents, all covenants, agreements, representations
and warranties made by the Company and the Investor herein will survive the
execution of this Agreement, the delivery to the Investor of the Shares and
Warrants being purchased and the payment therefor.  It is specifically agreed
that the Placement Agents shall be third party beneficiaries with respect to the
representations, warranties and agreements of the Investor in Section 4 hereof.

 

6.             Notices.  All notices, requests, consents and other
communications hereunder shall be in writing, will be mailed (a) if within the
domestic United States by first-class registered or certified airmail, or
nationally recognized overnight express courier, postage prepaid, or by
facsimile or (b) if delivered from outside the United States, by International
Federal Express or facsimile, and (c) shall be deemed given (i) if delivered by
first-class registered or certified mail domestic, three business days after so
mailed, (ii) if delivered by nationally recognized overnight carrier, one
business day after so mailed, (iii) if delivered by International Federal
Express, two business days after so mailed and (iv) if delivered by facsimile,
upon electronic confirmation of receipt and shall be delivered and addressed as
follows:

 

(a)           if to the Company, to:

 

Lpath, Inc.

4025 Sorrento Valley Blvd.

San Diego, CA 92121

Attention: Scott R. Pancoast, President and Chief Executive Officer

Fax Number: (858) 678-0900

 

with copies (which shall not constitute notice) to:

 

DLA Piper LLP (US)

4365 Executive Drive, Suite 1100

San Diego, CA 92121

Attention: Jeffrey C. Thacker

Fax Number: (858) 638-5128

 

(b)           if to the Investor, at its address on the Signature Page hereto,
or at such

 

--------------------------------------------------------------------------------


 

other address or addresses as may have been furnished to the Company in writing.

 

7.             Changes.  This Agreement may not be modified or amended except
pursuant to an instrument in writing signed by the Company and the Investor.

 

8.             Headings.  The headings of the various sections of this Agreement
have been inserted for convenience of reference only and shall not be deemed to
be part of this Agreement.

 

9.             Severability.  In case any provision contained in this Agreement
should be invalid, illegal or unenforceable in any respect, the validity,
legality and enforceability of the remaining provisions contained herein shall
not in any way be affected or impaired thereby.

 

10.          Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the internal laws of the State of New York, without giving
effect to the principles of conflicts of law that would require the application
of the laws of any other jurisdiction.

 

11.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall constitute an original, but all of which, when
taken together, shall constitute but one instrument, and shall become effective
when one or more counterparts have been signed by each party hereto and
delivered to the other parties.  Delivery of a signed counterpart of this
Agreement by facsimile or other electronic transmission shall constitute valid
and sufficient delivery thereof.  The Company and the Investor acknowledge and
agree that the Company shall deliver its counterpart to the Investor along with
the Prospectus (or the filing by the Company of an electronic version thereof
with the Commission).

 

12.          Confirmation of Sale.  The Investor acknowledges and agrees that
such Investor’s receipt of the Company’s signed counterpart to this Agreement,
together with the Prospectus (or the filing by the Company of an electronic
version thereof with the Commission), shall constitute written confirmation of
the Company’s sale of the Units to such Investor.

 

13.          Press Release.  The Company and the Investor agree that the Company
shall, (i) prior to the opening of the financial markets in New York City on the
business day immediately after the date hereof issue a press release announcing
the Offering and disclosing all material information regarding the Offering and
(ii) no later than the fourth business day after the date hereof file a Current
Report on Form 8-K with the Securities and Exchange Commission including a form
of this Agreement and a form of Warrant as exhibits thereto.

 

14.          Termination.  In the event that the Placement Agreement is
terminated by the Placement Agents pursuant to the terms thereof, this Agreement
shall terminate without any further action on the part of the parties hereto.

 

15.          Company Lock-Up.  For a period of ninety (90) days from the date
hereof, the Company shall not, and shall cause each of its subsidiaries not to, 
issue any shares of Common Stock or any options, rights, warrants or other
securities convertible into or otherwise

 

--------------------------------------------------------------------------------


 

giving the holder thereof the right to subscribe for or otherwise acquire Common
Stock (“Common Stock Equivalents”). The provisions of this Section 15 shall not
apply to (i) the Company’s sale of the Units hereunder, (ii) the issuance of
shares of Common Stock upon the exercise of the Warrants, the warrants issued to
the Placement Agents and the warrants issued to the financial advisor, (iii) the
issuance of Common Stock or options to acquire Common Stock pursuant to the
Company’s employee benefit plans, qualified stock option plans or other employee
compensation plans as such plans are in existence on the date hereof and
described in the Registration Statement, (iv) the issuance of Common Stock
pursuant to outstanding Common Stock Equivalents disclosed in the Registration
Statement, so long as such Common Stock Equivalents are not amended after the
date hereof to increase the number of shares of Common Stock issuable upon the
exercise or conversion thereof or to decrease the exercise or conversion price
thereof, and (v) Common Stock and Common Stock Equivalents issued as
consideration for an acquisition or strategic transaction approved by a majority
of the disinterested directors of the Company, provided that any such issuance
shall only be a person or entity (or to the equityholders of a person or entity)
which is, itself or through its subsidiaries, an operating company or an owner
of an asset in a business synergistic with the business of the Company and shall
provide to the Company additional benefits in addition to the investment of
funds, but shall not, for the purposes of this clause (v), include a transaction
in which the Company is issuing securities primarily for the purpose of raising
capital or to an entity whose primary business is investing in securities.

 

[Exhibit A (Investor Questionnaire) Follows]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

LPATH, INC.

 

INVESTOR QUESTIONNAIRE

 

Pursuant to Section 3 of Annex I to the Agreement, please provide us with the
following information:

 

1.             The exact name that your Shares and Warrants are to be registered
in.  You may use a nominee name if appropriate:

 

 

 

2.             The relationship between the Investor and the registered holder
listed in response to item 1 above:

 

 

 

3.             The mailing address of the registered holder listed in response
to item 1 above:

 

 

 

 

Fax:

 

4.             The Social Security Number or Tax Identification Number of the
registered holder listed in the response to item 1 above:

 

5.             Name of DTC Participant (broker-dealer at which the account or
accounts to be credited with the Shares are maintained):

 

6.             DTC Participant Number:

 

7.             Name of Account at DTC Participant being credited with the
Shares:

 

 

 

8.             Account Number at DTC Participant being credited with the Shares:

 

 

 

9.             Name and phone number of contact at DTC Participant:

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

LPATH, INC.

 

FORM OF WARRANT

 

--------------------------------------------------------------------------------